Title: To Alexander Hamilton from James McHenry, 14 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department Trenton 14th September 1799
          
          Inclosed is an extract of a letter from Governor St. Clair, dated Cincinnati the 26th of August ultimo, for your information.
          I have the honour to be with great respect, Sir, Your most obedt. Servant,
          
            James McHenry
          
          Major General Alexander Hamilton
        